Order of business
Τhe final version of the draft agenda, as drawn up by the Conference of Presidents at its last meeting pursuant to Rules 140 and 155 of the Rules of Procedure, has been distributed. In agreement with the political groups, I propose the following amendments to the agenda for this week's plenary:
Wednesday, 5 May 2010:
Firstly, the joint debate on the two reports by Íñigo Méndez de Vigo on the composition of Parliament will be the first item.
Secondly, a new item entitled 'Council and Commission statements on preparation of the Summit of Heads of State or Government of the euro area (7 May 2010)', with no vote, has been added to the agenda. This item will be the second item and there will be just one round of speakers from the political groups and no 'catch-the-eye' procedure.
Thirdly, the title 'Council and Commission statements on the standardisation of electric cars' has been amended to 'Council and Commission statements on electric cars'.
Fourthly, the report by Vittorio Prodi, a brief presentation of which was scheduled for today, has been moved to Question Time on Thursday, 6 May 2010, for an immediate vote.
Thursday, 6 May 2010:
Firstly, the vote on the report by Vital Moreira on the proposal for a decision of the European Parliament and of the Council providing macro-economic financial assistance to Ukraine has been postponed to the second part-session in May.
Secondly, the vote on the motion for a resolution on the draft Commission regulation on guidelines for setting up a compensatory mechanism between transmission system managers and on a common approach to the electricity transmission prices has been withdrawn from the agenda.
Are there any comments?
(Parliament approved the amendments)
(The order of business was adopted thus amended)